Title: John Adams to A. Le Jeune, 21 February 1784
From: Adams, John
To: Jeune, A. Le


        
          Sir
          The Hague Feb. 21. 1784
        
        I have recd the Letter you did me the Honour to write me Yesterday
        Although I am a Friend to all usefull Discoveries in Science and all ingenious Inventions in Mechanicks, I can not give you any Encouragement, of obtaining an exclusive Patent from Congress. It is at least questionable, whether that Body has, by our Confederation Authority to grant Such exclusive Priviledges, in all the United States. Hence it would be necessary to apply by Petition, to the Legislature of each of the thirteen states: and I can not Say it is probable, that any of them, would attend Seriously, to Such a Proposition, at least untill an Experiment should be made in the Presence of Some of their Members, which should demonstrate both the Practicability and Utility of it.
        There has never, to my Knowledge been any Preemium offered by Congress, or by any of the states for the Discovery of the perpetual Motion.
      